Case 2:18-cv-01844-GW-KS Document 351 Filed 08/26/19 Page 1 of 3 Page ID #:22863



 1   COOLEY LLP                                 COOLEY LLP
 2   HEIDI L. KEEFE (178960)                    MICHAEL G. RHODES (116127)
     (hkeefe@cooley.com)                        (rhodesmg@cooley.com)
 3   MARK R. WEINSTEIN (193043)                 101 California Street, 5th Floor
 4   (mweinstein@cooley.com)                    San Francisco, CA 94111-5800
     MATTHEW J. BRIGHAM (191428)                Telephone: (415) 693-2000
 5   (mbrigham@cooley.com)                      Facsimile: (415) 693-2222
 6   3175 Hanover Street
     Palo Alto, CA 94304-1130
 7   Telephone: (650) 843-5000
 8   Facsimile: (650) 849-7400
 9   Attorneys for Defendants
     FACEBOOK, INC.,
10
     WHATSAPP INC. and
11   INSTAGRAM, LLC.
12
13                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
14
15
     BLACKBERRY LIMITED,                         Case No. 2:18-cv-01844-GW-KS
16
17                    Plaintiff,                 DEFENDANTS’ APPLICATION FOR
                                                 LEAVE TO FILE UNDER SEAL
18          v.                                   DOCUMENTS RELATED TO
19 FACEBOOK, INC., WHATSAPP INC.,                EX PARTE APPLICATION FOR
                                                 LEAVE TO FILE A SHORT
20 and INSTAGRAM LLC,                            SUR-REPLY BASED ON
21                    Defendants.                RECENT TESTIMONY BY THE
                                                 SOLE NAMED INVENTOR OF
22                                               THE ’120 PATENT
23
24
25
26
27
28
     No. 2:18-CV-01844-GW-KS                1                  DEFENDANTS’ SEALING APPLICATION
Case 2:18-cv-01844-GW-KS Document 351 Filed 08/26/19 Page 2 of 3 Page ID #:22864



 1          Pursuant to Local Rule 79-5.2.2, Defendants Facebook, Inc., WhatsApp Inc., and
 2   Instagram, LLC (“Facebook Defendants”) respectfully submit this application to the
 3   Court for an order sealing the materials described below that are filed in connection
 4   with the Facebook Defendants’ ex parte application for leave to file a short sur-reply
 5   based on the recent testimony of the sole named inventor of U.S. Patent No. 9,349,120
 6   (“the ’120 patent”). The Facebook Defendants’ ex parte application seeks an order
 7   granting the Facebook Defendants leave to file a short sur-reply in support of its
 8   opposition     to   Plaintiff BlackBerry   Limited’s    (“BlackBerry”)    motion      for
 9   partial summary judgment of infringement of the ’120 patent. This sealing application
10   pertains to the following items:
11              Chen Ex. A, which is the deposition transcript of Mr. Kalu Kalu; and
12              Highlighted portions of the Facebook Defendants’ [Proposed] Sur-Reply
13                 in Support of the Facebook Defendants’ Opposition to Motion for Partial
14                 Summary Judgment of Infringement of U.S. Patent No. 9,349,120
15                 (highlighted portions of Chen Ex. B).
16          As set forth in the accompanying Declaration of Matthew J. Brigham in Support
17   of the Facebook Defendants’ Application to File Under Seal submitted herewith, the
18   materials described above may contain confidential and/or private information
19   designated    as    “CONFIDENTIAL”         and/or     “HIGHLY   CONFIDENTIAL           –
20   ATTORNEYS’ EYES ONLY” under the Protective Order. (Dkt. 99.)
21          For the foregoing reasons, the Facebook Defendants respectfully request that the
22   Court enter the concurrently filed [Proposed] Order permitting the Facebook
23   Defendants to file the above-referenced documents under seal.
24
25
26
27
28
     No. 2:18-CV-01844-GW-KS                    2               DEFENDANTS’ SEALING APPLICATION
Case 2:18-cv-01844-GW-KS Document 351 Filed 08/26/19 Page 3 of 3 Page ID #:22865



 1   Dated: August 26, 2019
 2                                      COOLEY LLP

 3
 4                                      /s/ Matthew J. Brigham
                                        Matthew J. Brigham (191428)
 5
 6                                      COOLEY LLP
 7                                      HEIDI L. KEEFE (178960)
                                        (hkeefe@cooley.com)
 8                                      MARK R. WEINSTEIN (193043)
 9                                      (mweinstein@cooley.com)
                                        MATTHEW J. BRIGHAM (191428)
10                                      (mbrigham@cooley.com)
11                                      3175 Hanover Street
                                        Palo Alto, CA 94304-1130
12                                      Telephone: (650) 843-5000
13                                      Facsimile: (650) 849-7400

14                                      COOLEY LLP
15                                      MICHAEL G. RHODES (116127)
                                        (rhodesmg@cooley.com)
16                                      101 California Street, 5th Floor
17                                      San Francisco, CA 94111-5800
                                        Telephone: (415) 693-2000
18                                      Facsimile: (415) 693-2222
19
                                        Attorneys for Defendants
20                                      FACEBOOK, INC., WHATSAPP INC.,
21                                      and INSTAGRAM, LLC

22
23
24
25
26
27
28
     No. 2:18-CV-01844-GW-KS              3               DEFENDANTS’ SEALING APPLICATION
